IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-34,627-02


EX PARTE REINALDO DENNES





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 750313 IN THE 263RD DISTRICT COURT

HARRIS COUNTY



 Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in 1997 of capital murder committed in January 1996. 
Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special issues
set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e),
the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Dennes v. State, No. 72,966 (Tex.
Crim. App. January 5, 2000) (not designated for publication).
	Applicant presented nine allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge entered findings of fact and
conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We agree with the trial judge's recommendation and adopt the trial judge's
findings and conclusions.  Further, we hold that applicant's allegations one through four,
and allegations six through nine, are procedurally barred.  Based upon the trial court's
findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 18TH DAY OF DECEMBER, 2013.
Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.